Case 1:20-cv-01057-PLM-SJB ECF No. 12, PageID.86 Filed 03/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ROBERT WILKINS,

                      Plaintiff,                   Case No. 1:20-cv-1057

v.                                                 Honorable Paul L. Maloney

UNKNOWN KAWALSKI et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:   March 17, 2021                            /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
